 

Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X CHAPTER 13
IN RE: CASE NO.: 18-74306-reg
TERENCE PARRISH,
DEBTOR(S).
x
THIRD AMENDED

 

CHAPTER 13 PLAN

Eicheck this box if this is an amended plan. List below the sections of the plan which have

been changed:
Part #3.1, #3.2, #3.7,#9.1

 

PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible in your judicial district. Plans
that do not comply with the local rules for the Eastern District of New York may not be confirmable. If you do not have an
attorney, you may wish to consuit one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to consult one.

if you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
pian.

4.1: The following matters may be of particular importance. Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as “Not included” or if
both or neither boxes are checked, the provision will be ineffective if set out later in the plan.

 

a. {| Alimit onthe amount ofa secured claim, set out in Section 3.4, which may result in Ulncluded |KINot included
a partial payment or no payment at all to the secured creditor

 

b. | Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest, 4 included | EiNot included
set out in Section 3.6

 

c. {| Nonstandard provisions, set out in Part § Hincluded | ONotincluded

 

 

 

 

 

 

1.2: The following matters are for informational purposes.

 

a. | The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal Dincluded | EINot included
residence, set out in Section 3.3

 

b. | Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely filed BIncluded | CiNot included
claim

 

 

 

 

 

 

 

 

 
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and
the Debtor(s) shall pay to the Trustee for a period of 69 months as follows:

$100.00 per month commencing July, 2018 for 1 month; followed by,
$1,310.00 per month commencing August, 2018 for 1 month; followed by,

$1,531.00 per month commencing September, 2018 through and including May, 2021 for a period of 33
months; followed by,

$2,281.00 per month commencing June, 2021 through and including October, 2021 for a period of 5
months; followed by,

$2,451.00 per month commencing November, 2021 through and including May, 2022 for a period of 7
months; followed by,

$2,712.00 per month commencing June, 2022 through and including June, 2023 for the remaining 13

Ls

months. fnsert additional lines if needed.

2.2: Income tax refunds.

If general unsecured creditors are paid less than 1.00%, in addition to the regular monthly payments, during the
pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax returns
for each year commencing with the tax year N/A, no later than April 15" of the year following the tax period.
Indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than June 15" of the year in
which the tax returns are filed,

2.3: Additional payments.

Check one.
DiNone. if “None” is checked, the rest of §2.3 need not be completed.
CDebtor(s} will make additional payment(s) to the Trustee from other sources, as specified below.

Describe the source, estimated amount, and date of each anticipated payment.

 

 

PART 3: TREATMENT OF SECURED CLAIMS
3.1: Maintenance of payments (including the debtor(s)’s principal residence).

Check one.
Cinone. if “None” is checked, the rest of §3.1 need not be completed.

EI Debtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules. These payments will be disbursed directly by the debtor(s).
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

 

      

 

Flagship Credit #1001 "T9011 Mercedes GL450 $754.00
Acceptance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insert additional lines if necessary.

3.2: Cure of default (including the debtor(s)’s principal residence).

Check one.
BNone. if “None” is checked, the rest of §3.2 need not be completed.
(Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed ona
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary
amounts listed below. In the absence of a contrary timely filed proof of claim, the amounts listed below are

controlling.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tnsert additional lines if necessary.

3.3: Modification of a mortgage secured by the debtor(s)’s principal residence.
Check one.
ithe debtor(s) is not seeking to modify a mortgage secured by the debtor's principal residence.
Lithe debtor(s) is seeking to modify a mortgage secured by the debtor(s)’sprincipal residence.

Complete paragraph below.
Cilf applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

The mortgage due to (creditor name) on the property known as
under account number ending (last four digits of account number) is in default. All
arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses due to the
mortgagee totaling $__, may be capitalized pursuant to a loan modification. Thenew principal balance, including
capitalized arrears willbe $ ,and will be paid at___% interest amortized over
years with an estimated monthly payment of $ including interest and escrow of
S _ The estimated monthly payment shall be paid directly to the trustee while lossmitigation is
pending and until such time as the debtor(s) has commenced payment under a trial loan modification.
Contemporaneous with the commencement of a trial loan modification, the debtor{s) will amend the Chapter 13
Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to the secured creditor
_ going forward by the debtor(s).

 

 

 

3.4: Request for valuation of security, payment of fully secured claims, and modification
of under-secured claims.

Check one.
EiNone. if “None” is checked, the rest of §3.4 need not be completed.

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan
is checked,

CIThe debtor(s} shall file a motion to determine the value of the secured claims listed below. Such
claim shall be paid pursuant to order of the court upon determination of such motion.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insert additional claims as needed.

3.5: Secured claims on personal property excluded from 11 U.S.C. §506.

Check one.
EiNone. {f “None” is checked, the rest of §3.5 need not be completed.
[|The claims listed below were either:
© Incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the debtor(s); or
0 incurred within 1 year of the petition date and secured bya purchase money security
interest in any other thing of value.
These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those
sections as well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Bankruptcy Rule 3002(c) controls aver any contrary amount
listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are
controlling.

 
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

 

ie of Creditor.

  

 

 

 

 

 

 

 

 

 

Insert additional claims as needed.

3.6: Lien avoidance.

Check one.
BdNone. if “None” is checked, the rest of $3.6 need not be completed.

The remainder of this paragraph is only effective if the applicable box in Part 1 of this pian
is checked.

Cthe debtor{s) shall file a motion to avoid the following judicial liens or nonpossessory, non-
purchase money security interests as the claims listed below impair exemptions to which the
debtor(s} are entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f} and
Bankruptcy Rule 4003(d}. Such claim shall be paid pursuant to order of the court upon
determination of such motion.

 

Insert additional claims as needed.

3.7: Surrender of collateral.

Check one.
Cinone. if “None” is checked, the rest of §3.7 need not be completed.

PdThe debtor(s} elect to surrender to each creditor listed below the collateral that secures the
creditor’s claim. The debtor(s} request that upon confirmation of this plan the stay under 11 U.S.C.
§362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. §1301 be
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

 

terminated. Any timely filed allowed unsecured claim resulting from the disposition of the collateral
will be treated in Part 5 below.

 

  
   

  

 

Rushmore Loan Management Services 242 Elmwood Avenue, Roosevelt, NY 11575 . |

 

 

 

 

 

 

Insert additional claims as needed.
PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS

4.1: General.

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated
in §4.5, will be paid in full without post-petition interest.

4.2: Trustee’s fees.

Trustee’s fees are governed by statute and may change during the course of the case.

4.3: Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is $2,000.00.
4.4: Priority claims other than attorney’s fees and those treated in §4.5.

Check One.
RiNone. If “None” is checked, the rest of $4.4 need not be completed.

[IThe debtor(s) intend to pay the following priority claims through the plan:

 

 

 

 

 

 

 

 

 

insert additional claims as needed.
4.5: Domestic support obligations.

Check One.
None. ff “None” is checked, the rest of §4.5 need not be completed.
Cthe debtor(s) has a domestic support obligation and is current with this obligation. Complete

table below; do not fill in arrears amount.
CThe debtor(s) has a domestic support obligation that is not current and will be paying arrears

through the Plan. Complete table below.
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

 

_Amount of Arrears to, be :

 
 

 

 

 

 

 

 

 

 

 

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS
Allowed nonpriority unsecured claims will be paid pro rata:

FINot less the sum of S
SI Not less than 100% of the total amount of these claims.
[From the funds remaining after disbursement have been made to all other creditors provided

for in this plan.
If more than one option is checked, the option providing the largest payment will be effective.

 

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.

Check one.
Cnone. if “None” is checked, the rest of §6.1 need not be completed.
Assumed items. Current installment payments will be paid directly by the debtor(s) as
specified below, subject to any contrary court order or rule. Arrearage payments will be
disbursed by the trustee.

 

 

 
 

Co

Flagship Credit Acceptance 2011 Mercedes GL450 $754.00

 

 

 

 

 

 

 

 

 

 

PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the
debtor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS
8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support
obligations are to be made directly by the debtor(s} unless otherwise provided for in the plan.

8.2: Throughout the term of this Plan, the debtor(s) will not incur post- petition debt over
$2,500.00 without written consent of the Trustee or by order of theCourt.
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

PART 9: NONSTANDARD PLAN PROVISIONS
9.1: Check “None” or list nonstandard pian provisions.
CiNone. if “None” is checked, the rest of §9.1 need not be completed.

Under Bankruptcy Rule 3015{c), nonstandard provisions must be set forth below. A nonstandard provision fs a
provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following pian provisions will be effective only if there is a check in the box “included” in §1.1(c).
U.S, Department of Education student loan, Claim No. #15, will be paid outside the plan.

 

 

 

PART 10: CERTIFICATION AND SIGNATURE(S):

10.1: I/we do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in the final paragraph.

s/Terrence Parrish

 

 

Signature of Debtor i Signature of Debtor 2
Dated:01/10/2019 Dated:

s/Scoit R. Schneider, Esq.
Signature of Attorney for Debtor(s}

Dated:01/10/2019
Case 8-18-74306-reg Doc 30 Filed 01/18/19 Entered 01/18/19 15:49:43

PART 9: NONSTANDARD PLAN PROVISIONS
9.1; Check “None” or list nonstandard plan provisions.
[]None. if “None” is checked, the rest of §9.1 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in §1.1fc).
U.S. Department of Education student loan, Claim No. #15, will be paid outside the plan.

 

 

 

PART 10: CERTIFICATION AND SIGNATURE(S):

10.1: I/we do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in the final paragraph.

s/Terrence Parrish

 

 

Signature of Debtor 14 Signature of Debtor 2
Dated:01/10/2019 Dated:

s/Scott R. Schneider, Esq.
Signature of Attorney for Debtor(s}

Dated:01/10/2019
